internal_revenue_service number release date index number 6050i ---------------------- ----------------------------- ------------------------------ ------------------------------------------ --------------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc pa apjp b01 plr-149464-04 date date in re letter_ruling request regarding sec_6050i legend taxpayer -------------------------------------------------------------------- dear --------------- this letter responds to your request for a ruling that payments received by taxpayer for the sale of telecommunication services are not subject_to the information reporting requirements under sec_6050i of the internal_revenue_code code facts taxpayer is a corporation that sells wholesale domestic and international telecommunication services to retail call shops via dedicated or switched lines the services are sold on a pre-paid recurring regular and continuous basis the terms of the agreements between taxpayer and its wholesale customers are memorialized in writing and generally terminable at any time subject_to applicable penalties and notice requirements the majority of taxpayer’s wholesale customers make payments for the services in cash by making deposits at one of the banks where taxpayer has an account taxpayer does not receive cash directly from its wholesale customers a small number of wholesale customers make payments by direct debit check or money order the total amount of payments received by taxpayer from a wholesale customer in a given year may exceed dollar_figure plr-149464-04 law and analysis sec_6050i of the code provides that any person who is engaged in a trade_or_business and who in the course of such trade_or_business receives more than dollar_figure in cash in one transaction or two or more related transactions shall make the return described in sec_6050i with respect to such transaction or related transactions at such time as the secretary may by regulations prescribe if sec_6050i applies taxpayer must file form_8300 report of cash payments over dollar_figure received in a trade_or_business sec_1_6050i-1 of the income_tax regulations states that cash means a the coin and currency of the united_states or of any other country which circulate in and are customarily used and accepted as money in the country in which issued and b a cashier's check bank draft traveler's check or money order having a face_amount of not more than dollar_figure if it is received in a designated reporting transaction or received in any transaction in which the recipient knows that the instrument is being used in an attempt to avoid the reporting requirements of sec_6050i sec_1_6050i-1 states that with respect to the receipt of cash installment payments relating to a single transaction or two or more related transactions if the initial payment is dollar_figure or less the recipient must aggregate the initial payment and subsequent payments made within year of the initial payment until the aggregate amount exceeds dollar_figure when the aggregate amount exceeds dollar_figure an information_return must be filed within days sec_1_6050i-1 defines the term transaction as the underlying event precipitating the payer's transfer of cash to the recipient a transaction may not be divided into multiple transactions in order to avoid reporting under sec_6050i sec_1_6050i-1 defines related transactions as any transaction conducted between a payer or its agent and a recipient of cash in a 24-hour period additionally transactions conducted between a payer or its agent and a cash recipient during a period of more than hours are related if the recipient knows or has reason to know that each transaction is one of a series of connected transactions as provided sec_6050i requires taxpayer to comply with information reporting requirements if taxpayer receives more than dollar_figure in cash in the course of taxpayer’s trade_or_business in one transaction or two or more related transactions in this case however when wholesale customers pay by making deposits of cash into taxpayer’s bank accounts taxpayer does not receive cash pursuant to sec_1_6050i-1 of the regulations taxpayer may be deemed to receive cash when it receives cashier's checks bank drafts traveler's checks or money orders with a face_amount of not more than dollar_figure in any transaction in which the recipient knows that the payment is being used in an attempt to avoid the reporting requirements of sec_6050i plr-149464-04 conclusions based solely on the information provided and the representations made we conclude that regarding the payments that the wholesale customers deposit into taxpayer’s bank accounts taxpayer does not receive cash and therefore such payments for the sale of telecommunication services are not subject_to the information reporting requirements of sec_6050i for such transactions regarding the payments that the wholesale customers make by cashier's check bank draft traveler's check or money order with a face_amount of not more than dollar_figure taxpayer receives cash only if taxpayer knows that the payments are being used in an attempt to avoid the reporting requirements of sec_6050i such payments received by taxpayer for the sale of telecommunication services are subject_to the information reporting requirements under sec_6050i provided that all other requirements triggering information reporting under sec_6050i are present caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely tiffany p smith assistant to the branch chief administrative provisions judicial practice branch procedure administration enclosure copy for sec_6110 purposes cc
